 

STATE OF CALIFORNIA
GRANT  AGREEMENT
CEC·146  Revised 12/10
CALIFORNIA ENERGY COMMISSION [ex101.jpg]

--------------------------------------------------------------------------------

     
RECIPIENT 
Electric Transportation Engineering Corporation
 
AGREEMENT NUMBER
ARV-09-005
ADDRESS
430 South 2nd Avenue
Phoenix, AZ 85003
 
AGREEMENT TERM
(See CEC Signature date below) to 05/30/13
The effective date of this Agreement is either the start date or the approval
date by the California Energy Commission, whichever is later. The California
Energy Commission shall be the last party to sign. No work is authorized, nor
shall any work begin, until on or after the effective date.

PROJECT DESCRIPTION
The parties agree to comply with the terms and conditions of the following
Exhibits which are by this reference made a part of the agreement.
 
Exhibit A - Scope of Work
Page(s):
16
Exhibit A- Attachments
Page(s):
2
Exhibit B – Budget
Page(s):
2
Exhibit B- Attachments
Page(s):
0
Exhibit C- General Terms and Conditions
Page(s):
28
Exhibit C -Attachments
Page(s):
3
Exhibit D- Special Terms and Conditions
Page(s):
2
Exhibit D- Attachments
Page(s):
0
Exhibit E- Contracts
Page(s):
1
Exhibit F- Definitions
Page(s):
4
     

 
 
PROGRAM
 
FUNDTITLE
Alternative & Renewable Fuel & Vehicle Tech-AB 118(FY 09/10 BCP#2)
 
ARFVTF
 
AMOUNT ENCUMBERED
ITEM
CHAPTER
 
STATUTE
FISCAL YEAR
$
8,000,000.00
BAIT. 3360-001-3117
A268/B1
 
A2008/B2009
09/10
 
    MATCH SHARE
   
PURPOSE OF EXPENDITURE
     
$
9,824,370.00
   
A6100-706-63117/B6100-706-63118
 
    TOTAL
   
OPTIONAL USE
     
$
17,824,370.00
   
A=$4,157,700.00 B=$3,842,300.00
 
I hereby certify upon my own personal knowledge that budgeted funds are
available for the period and purpose stated above.

 

SIGNATURE OF ACCOUNTING OFFICER DATED  
[ex102.jpg]
      4/5/11

 
 
 
 
 
 
[ex103.jpg]





 
 

--------------------------------------------------------------------------------

 
Exhibit A
TITLE
Grants and Loans Manager
CALIFORNIA ENERGY COMMISSION ADDRESS
1516 9th Street, MS 1, Sacramento, CA 95814

--------------------------------------------------------------------------------

 
  SCOPE OF WORK

 
TECHNICAL TASK LIST

     
Task
#
CPR
Task Name
1
N/A
Administration
2
X
Infrastructure Deployment Plan
3
X
Infrastructure Deployment
4
 
Vehicle and EVSE Data Collection
5
 
Smart Charging Demonstration
6
 
Data Collection and Analysis

 
 
KEY NAME LIST
 
Task#
Kev Personnel
Key Subcontractor(s)
Key Partner(s)
1
Tom Garetson
   
2
Steve Schey
Jones, Lange, and
LaSalle
 
3
Rob Rizzo
Bovis Lend Lease and
Roush Industries
U.S. Department of Energy
4
Charlie Carpinteri
 
Idaho National Labs,
Nissan, On Star
5
Donald Karner
   
6
Donald Karner
 
Idaho National Labs

 
 
GLOSSARY
 
Termf
Acronym
 
Definition
ARFVT
Alternative and Renewable Fuel and Vehicle Technology
CPR
Critical Project Review
FTD
Fuels and Transportation Division
Energy
Commission
California Energy Commission
EV
Electric Vehicle (powered solely by battery)
EVSE
Electric Vehicle Supply Equipment
Level2
EVSE operatina at 240 volts and 40 amps
DCFC
DC fast charging
NEC
National Electric Code
OEM
Original Equipment Manufacturer
PEV
Plug-in Electric Vehicle
U.S. DOE
United States Department of Energy

 
 
Page 1 of 16
Scope of Work
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
 
 
BACKGROUND:
 
Assembly Bill 118 (Nunez, Chapter 750, Statutes of 2007), created the
Alternative and Renewable Fuel and Vehicle Technology Program (ARFVT Program).
The statute, subsequently amended by AB 109 (Nunez, Chapter 313, Statutes of
2008), authorizes the Energy Commission to develop and deploy alternative and
renewable fuels and advanced transportation technologies to help attain the
state's climate change policies. The Energy Commission has an annual program
budget of approximately $100 million and provides financial support for projects
that
 
      •           Develop and improve alternative and renewable low-carbon
fuels;
      •           Optimize alternative and renewable fuels for existing and
developing engine technologies;
      •           Produce alternative and renewable low-carbon fuels in
California;
      •           Decrease, on a full fuel cycle basis, the overall impact and
carbon footprint of alternative and renewable fuels and increase sustainability;
      •           Expand fuel infrastructure, fueling stations, and equipment;
      •           Improve light-, medium-, and heavy-duty vehicle technologies;
      •           Retrofit medium- and heavy-duty on-road and non-road vehicle
fleets;
      •           Expand infrastructure connected with existing fleets, public
transit, and transportation corridors; and
      •           Establish workforce training programs, conduct public
education and promotion, and create technology centers.
 
 
The California Energy Commission issued solicitation PON-08-010 to provide
funding opportunities under the ARFVT Program for projects which have been
awarded funding from the U.S. Department of Energy (U.S. DOE) under a federal
funding opportunity announcement for specified transportation projects. To be
eligible for funding, under PON-08-010, the projects must also be consistent
with the Energy Commissions AB118 Program Investment Plan updated annually.


In response to PON-08-010, Recipient submitted application #18, which was
proposed for funding in the Energy Commission's Notice of Proposed Awards (as
revised February 16, 2010), and is incorporated by reference to this Agreement
in its entirety.


PROBLEM STATEMENT:


With production Electric Vehicles (EVs) available next year, the lack of
infrastructure to support these vehicles is now a barrier to their widespread
adoption and the realization of the potential they provide for petroleum
reduction. The proposed Project takes advantage of the initial availability of
Nissan EVs to develop, implement and study techniques for optimizing the
effectiveness of infrastructure supporting widespread EV deployment. By studying
and developing lessons learned from the infrastructure supporting these first
5,000 vehicles, the proposed Project enables deployment of the next 5,000,000
vehicles.
 
Page 2 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Goal of the Agreement:
 
The goal of this Agreement is to study and develop lessons learned from the
infrastructure supporting the first 5,000 EVs deployed, to enable deployment of
the next 5,000,000 vehicles.
 


Objectives of the Agreement:
 
The objectives of this Agreement are to:
 
•      Gather data from Vehicles and Electric Vehicle Supply Equipment (EVSE)
 
•     Deploy Level 2 charge infrastructure in residential applications to
support EV sales in County of San Diego
 
•     Deploy Level 2 charge infrastructure in commercial applications to support
EV sales in County of San Diego
 
•      Deploy DC fast charging (DCFC) infrastructure to support EV sales in the
County of San Diego
 
TASK 1 ADMINISTRATION
 
Task 1.1 Attend Kick-off Meeting
 
The goal of this task is to establish the lines of communication and procedures
for implementing this Agreement.
 
The Recipient shall:
 

 
•   
Attend a "Kick-Off'  meeting with the Commission Project Manager, the Grants
Officer, and a representative of the Accounting Office.  The Recipient shall
bring its Project Manager, Agreement Administrator, Accounting Officer, and
others designated by the Commission Project Manager to this meeting.  The
administrative and technical aspects of this Agreement will be discussed at the
meeting. Prior to the kick-off meeting, the Commission Project Manager will
provide an agenda to all potential meeting participants.

      

 
 
The administrative portion of the meeting shall include, but not be limited to,
the following:

 

 
o 
Discussion of the terms and conditions of the Agreement

 

 
o 
Discussion of Critical Project Review (Task 1.2)

 



 
o 
Match fund documentation (Task 1.6) No work may be done until this documentation
is in place.

 

 
o 
Permit documentation (Task 1.7)

 

 
o 
Discussion of subcontracts needed to carry out project (Task 1.8).

 
Page 3 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 

 
 
The technical portion of the meeting shall include, but not be limited to, the
following

 

 
o 
The Commission Project Manager's expectations for accomplishing tasks described
in the Scope of Work

 

 
o 
An updated Schedule of Products

 



 
o 
Discussion of Progress Reports (Task 1.4)

 

 
o 
Discussion of Technical Products (Product Guidelines located in Section 5 of the
Terms and Conditions)

 

 
o 
Discussion of the Final Report (Task 1.5)

 

 
 
The Commission Project Manager shall designate the date and location of this
meeting.

 
Recipient Products:
 
         •      Updated Schedule of Products
 
         •      Updated List of Match Funds
 
         •     Updated List of Permits
 
Commission Project Manager  Product:
 
         •     Kick-Off Meeting Agenda
 
 
Task 1.2 Critical Project Review (CPR) Meetings


The goal of this task is to determine if the project should continue to receive
Energy Commission funding to complete this Agreement and to identify any needed
modifications to the tasks, products, schedule or budget.
 
CPRs provide the opportunity for frank discussions between the Energy Commission
and the Recipient.  CPRs generally take place at key, predetermined points in
the Agreement, as determined by the Commission Project Manager and as shown in
the Technical Task List above. However, the Commission Project Manager may
schedule additional CPRs as necessary, and any additional costs will be borne by
the Recipient.
 
Participants include the Commission Project Manager and the Recipient and may
include the Commission Grants Officer, the Fuels and Transportation Division
(FTD) team lead, other Energy Commission staff and Management as well as other
individuals selected by the Commission Project Manager to provide support to the
Energy Commission.
 
Page 4 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
The Commission Project Manager shall:
 
 
•
Determine the location, date, and time of each CPR meeting with the Recipient. 
These meetings generally take place at the Energy Commission, but they may take
place at another location.

 
 
•
Send the Recipient the agenda and a list of expected participants in advance of
each CPR.  If applicable, the agenda shall include a discussion on both match
funding and permits.

 
 
•
Conduct and make a record of each CPR meeting.  One of the outcomes of this
meeting will be a schedule for providing the written determination described
below.

 
 
•
Determine whether to continue the project, and if continuing, whether or not
modifications are needed to the tasks, schedule, products, and/or budget for the
remainder of the Agreement.  Modifications to the Agreement may require a formal
amendment (please see section 8 of the Terms and Conditions). If the Commission
Project Manager concludes that satisfactory progress is not being made, this
conclusion will be referred to the Energy Commission's Transportation Committee
for its concurrence.

 
 
•
Provide the Recipient with a written determination in accordance with the
schedule. The written response may include a requirement for the Recipient to
revise one or more product(s) that were included in the CPR.

 
 
The Recipient shall:
 
 
•
Prepare a CPR Report for each CPR that discusses the progress of the Agreement
toward achieving its goals and objectives.  This report shall include
recommendations and conclusions  regarding continued work of the projects. This
report shall be submitted along with any other products identified in this scope
of work.  The Recipient shall submit these documents to the Commission Project
Manager and any other designated reviewers at least 15 working days in advance
of each CPR meeting.

 
 
•
Present the required information at each CPR meeting and participate in a
discussion about the Agreement.

 
 
Commission Project Manager Products:
 
•     Agenda and a list of expected participants
•     Schedule for written determination
•     Written determination

Recipient Product:
 
•    CPR Report(s)
 
Task 1.3 Final Meeting
 
The goal of this task is to closeout this Agreement.
 
Page 5 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
The Recipient shall:



 
•
Meet with Energy Commission  staff to present the findings, conclusions, and
recommendations.  The final meeting must be completed during the closeout of
this Agreement.
 
This meeting will be attended by, at a minimum, the Recipient, the Commission
Grants Office Officer, and the Commission Project Manager.  The technical and
administrative aspects of Agreement closeout will be discussed at the meeting,
which may be two separate meetings at the discretion of the Commission Project
Manager.
 
The technical portion of the meeting shall present an assessment of the degree
to which project and task goals and objectives were achieved, findings,
conclusions, recommended next steps (if any) for the Agreement, and
recommendations for improvements. The Commission Project Manager will determine
the appropriate meeting participants.

 

 
 
The administrative portion of the meeting shall be a discussion with the
Commission Project Manager and the Grants Officer about the following Agreement
closeout items:

 

 
o 
What to do with any equipment purchased with Energy Commission funds  (Options)

 

 
o
Energy Commission's request for specific "generated" data (not already provided
in Agreement products)

 

 
o
Need to document Recipient's disclosure of "subject inventions" developed under
the Agreement

 

 
o
"Surviving" Agreement provisions

 

 
o
Final invoicing and release of retention

 

 
o
Prepare a schedule for completing the closeout activities for this Agreement.

 
Products:
 
   •     Written documentation of meeting agreements
 
   •      Schedule for completing closeout activities
 
Task 1.4 Monthly Progress Reports
 
The goal of this task is to periodically verify that satisfactory and continued
progress is made towards achieving the research objectives of this Agreement on
time and within budget.
 
The objectives of this task are to summarize activities performed during the
reporting period, to identify activities planned for the next reporting period,
to identify issues that may affect performance and expenditures, and to form the
basis for determining whether invoices are consistent with work performed.
 
The Recipient shall:
 

 
•
Prepare a Monthly Progress Report which summarizes all Agreement activities
conducted by the Recipient for the reporting period, including an assessment of
the ability to complete the Agreement within the current budget and any
anticipated cost overruns.  Each progress report is due to the Commission
Project Manager within 10 calendar days of the end of the reporting period. The
recommended specifications for each progress report are contained in the terms
and conditions of this Agreement. The recommended  specifications for each
progress report are contained in Section 6 of the Terms and Conditions of this
Agreement.

 



 
•
Include in the Monthly Progress Report the number of Level 2 and DCFC chargers
being installed and completed (as applicable), including the
length of time associated with permitting and installing each charger,
vehicle data acquired, general descriptions of the type of installations
(residential or commercial) and summaries of program achievements and
problems under Task 2.

 

 
•
Include the data acquired under Task 3

 
Page 6 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Product:
 

 
•
Monthly Progress Reports

 
Task 1.5 Final Report
 
The goal of the Final Report is to assess the project's success in achieving its
goals and objectives, advancing science and technology, and providing
energy-related and other benefits to California.
 
The objectives of the Final Report are to clearly and completely describe the
project's purpose, approach, activities performed, results, and advancements in
science and technology; to present a public assessment of the success of the
project as measured by the degree to which goals and objectives were achieved;
to make insightful observations based on results obtained; to draw conclusions;
and to make recommendations for further projects and improvements to the FTD
project management processes.
 
The Final Report shall be a public document.  If the Recipient has obtained
confidential status from the Energy Commission and will be preparing a
confidential version of the Final Report as well, the Recipient shall perform
the following activities for both the public and confidential versions of the
Final Report.
 
The Recipient shall:
 

 
•
Prepare a draft and final Outline of the Final Report.

 

 
•
Submit one bound copy of the Final Report with the final invoice.

 

 
•
Prepare a Final Report following the approved outline and the latest version of
the Final Report guidelines to be provided by the Commission Project Manager.
Instead of the timeframe listed in the Product Guidelines located in Section
5 of the Terms and Conditions, the Commission Project Manager shall provide
written comments on the Draft Final Report within 15 working days of receipt.
The Final Report must be completed at least 60 days before the end of the
Agreement Term.

 

 
•
Submit one bound copy of the Final Report with the final invoice.

 
Products:
 

 
•
Draft Outline of the Final Report

 

 
•
Final Outline of the Final Report

 
Page 7 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 

 
•
Draft Final Report

 

 
•
Final Report

 
Task 1.6 1dentify and Obtain Matching Funds

The goal of this task is to ensure that the match funds planned for this
Agreement are obtained for and applied to this Agreement during the term of this
Agreement.
 
The costs to obtain and document match fund commitments are not reimbursable
through this Agreement. Although the Energy Commission budget for this task will
be zero dollars, the Recipient may utilize match funds for this task. Match
funds shall be spent concurrently or in advance of Energy Commission funds for
each task during the term of this Agreement. Match funds must be identified in
writing and the associated commitments obtained before the Recipient can incur
any costs for which the Recipient will request reimbursement.
 
The Recipient shall:
 

 
•
Prepare a letter documenting the match funding committed to this Agreement and
submit it to the Commission Project Manager at least 2 working days prior to the
kick-off meeting.  If no match funds were part of the proposal that led to the
Energy Commission  awarding this Agreement and none have been identified at the
time this Agreement starts then state such in the letter. If match funds were a
part of the proposal that led to the Energy Commission awarding this Agreement,
then provide in the letter a list of the match funds that identifies the:

 
 
o
Amount of each cash match fund, its source, including a contact name, address
and telephone number and the task(s) to which the match funds will be applied.

 
 
o
Amount of each in-kind contribution, a description, documented market or book
value, and its source, including a contact name, address and telephone number
and the task(s) to which the match funds will be applied. If the in-kind
contribution is equipment or other tangible or real property, the Recipient
shall identify its owner and provide a contact name, address and telephone
number, and the address where the property is located.

 

 
•
Provide a copy of the signed contract with the US Department of Energy providing
cost match for this Agreement.

 

 
•
Discuss match funds and the implications to the Agreement if they are reduced or
not obtained as committed, at the kick-off meeting. If applicable, match funds
will be included as a line item in the progress reports and will be a topic at
CPR meetings.

 

 
•
Provide the appropriate information to the Commission Project Manager if during
the course of the Agreement additional match funds are received.

 

 
•
Notify the Commission Project Manager within 10 days if during the course of the
Agreement existing match funds are reduced. Reduction in match funds must be
approved through a formal amendment to the Agreement and may trigger an
additional CPR.

 
Page 8 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Products:
 

 
•
A letter regarding match funds or stating that no match funds are provided

 

 
•
Copy(ies) of each match fund commitment letter(s) (if applicable)

 

 
•
Letter(s) for new match funds (if applicable)

 

 
•
Letter that match funds were reduced (if applicable)

 
Task 1.7 Identify and Obtain Required Permits
 
The goal of this task is to obtain all permits required for work completed under
this Agreement in advance of the date they are needed to keep the Agreement
schedule on track. This task does not include building permits for Electric
Vehicle Supply Equipment (EVSE) or fast chargers.
 
Permit costs and the expenses associated with obtaining permits are not
reimbursable under this Agreement.  Although the Energy Commission budget for
this task will be zero dollars, the Recipient shall budget match funds for any
expected expenditures associated with obtaining permits.  Permits must be
identified in writing and obtained before the Recipient can make any expenditure
for which a permit is required.
 
The Recipient shall:
 

 
•
Prepare a letter documenting the permits required to conduct this Agreement and
submit it to the Commission Project Manager at least 2 working days prior to the
kick-off meeting. If there are no permits required at the start of this
Agreement, then state such in the letter. If it is known at the beginning of the
Agreement that permits will be required during the course of the Agreement,
provide in the letter:

 

 
•
A list of the permits that identifies the:

 

 
•
Type of permit

  

 
•
Name, address and telephone number of the permitting jurisdictions or lead
agencies

 

 
•
The schedule the Recipient will follow in applying for and obtaining these
permits.

 

 
•
Discuss the list of permits and the schedule for obtaining them at the kick-off
meeting and develop a timetable for submitting the updated list, schedule and
the copies of the permits.  The implications to the Agreement if the permits are
not obtained in a timely fashion or are denied will also be discussed.  If
applicable, permits will be included as a line item in the Progress Reports and
will be a topic at CPR meetings.

 

 
•
If during the course of the Agreement additional permits become necessary,
provide the appropriate information on each permit and an updated schedule to
the Commission  Project Manager.

 
Page 9 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 

 
•
As permits are obtained, send a copy of each approved permit to the Commission
Project Manager. This does not apply to building permits required for charger
installation.

 

 
•
If during the course of the Agreement permits are not obtained on time or are
denied, notify the Commission Project Manager within 5 working days.  Either of
these events may trigger an additional CPR.

 
Products:
 

 
•
Letter documenting the permits or stating that no permits are required

 

 
•
A copy of each approved permit (not applicable to building permits required for
charger installation)

 

 
•
Updated list of permits as they change during the term of the Agreement (not
applicable to building permits required for charger installation)

 

 
•
Updated schedule for acquiring permits as changes occur during the term of the
Agreement (not applicable to building permits required for charger installation)

 
Task 1.8 Obtain and Execute Subcontracts
 
The goal of this task is for Recipients to identify any subcontracts required to
carry out the tasks under this Agreement and to procure them consistent with the
terms and conditions of this Agreement and the Recipient's own procurement
policies and procedures.  It will also provide the Energy Commission an
opportunity to review the subcontracts to ensure that the tasks are consistent
with this Agreement, that the budgeted expenditures are reasonable and
consistent with applicable cost principles.
 
The Recipient shall:
 

 
•
Prepare a letter documenting the subcontracts required to conduct this
Agreement, and submit it to the Commission Project Manager at least 2 working
days prior to the kick-off meeting. If there are no subcontracts required at the
start of this Agreement, then state such in the letter. If it is known at the
beginning of the Agreement that subcontracts will be required during the course
of the Agreement, provide in the letter:

 

 
•
A list of the subcontracts that describes the anticipated maximum budget and
general scope of work for each,

 

 
•
A description of the procurement  process to be used, and

 

 
•
The schedule the Recipient will follow in applying for and obtaining these
subcontracts

 

 
•
Submit a draft of the subcontract to the Commission Project Manager for review
and approval, and incorporate any changes recommended by the Commission Project
Manager.

 

 
•
Submit a final copy of the executed subcontract.

 
Products:
 

 
•
Letter describing the subcontracts needed, or stating that no subcontracts are
required

 
Page 10 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 

 
•
Draft subcontracts

 

 
•
Final subcontracts

 
TECHNICAL TASKS
 
TASK 21NFRASTRUCTURE DEPLOYMENT PLAN
 
Task 2.1 AB 118 EVSE Coordination
 
The goal of this task is to provide a coordinated response to the deployment  of
EVSE in California by the recipients of applicable AB 118 funding and to
maximize the public benefit.
 
The Recipient shall:
 

 
•
Develop regional allocation plans in consultation with key Energy Commission
staff and Energy Commission  defined stakeholders, including the cities and
utilities in each region.  This plan will describe the method used to prioritize
deployment and articulate a strategy and proposed approach for installing EVSE,
including, but not limited to, the following categories.

 

 
o
Residential

 

 
•
Estimates of Original Equipment Manufacturer (OEM) Plug-in Electric Vehicle
(PEV) deployment and their corresponding geographic locations

 

 
•
A  strategy to integrate residential installations with estimated OEM PEV
deployment

 

 
•
A strategy to provide charging for multi-dwelling units (MDUs) and homes without
garages

 

 
o
Workplace

 

 
•
Identification of attributes that would result in workplace charging being a
priority

 

 
•
Outreach plan for workplace charging

 

 
o
 Fleets/Public

 

 
•
A strategy to identify, prioritize, and support fleet infrastructure

 

 
o
Commercial/Retail

 

 
•
Marketing and advertising campaign

 

 
•
A method to determine which responses represent an interested party and a viable
site

 

 
•
The  rationale for determining whether the station will be used and how to
minimize stranded assets

 

 
•
A strategy to mitigate stranded assets

 

 
•
Prepare a list prioritizing the installations, based on input from the Energy
Commission.

 

 
•
Identify overlapping regions for deployment of EVSE with recipients of ARFVT
funds related to plug-in electric vehicle infrastructure.

 
 
Page 11 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Task 2.2 Deployment Plan
 
The goal of this task is to finalize the Deployment Plan in consultation with
key Energy Commission
staff.                                                                                     ·
 
The Recipient shall:
 

 
•
Finalize the Deployment Plan to include, but not be limited to:

 

 
•
Market projections of vehicles.

 

 
•
Site selection criteria.

 

 
•
Residential, workplace, fleet, commercial, and retail charging

 

 
•
Mitigation of any impacts to the grid.

 

 
•
Consideration of overlapping areas with other ARFVT funded infrastructure
projects.

 

 
•
Affirmation of consistency from the local jurisdictions and utilities.

 
[A CPR WILL BE HELD DURING THIS TASK IN RELATION TO THE DEPLOYMENT PLAN. See
Task 1.2 for details.]
 
[Before work done by a subcontractor begins their subcontract must be
executed.  See Task 1.8 for details]
 
Products:
 

 
•
Draft Deployment Plan

 

 
•
Final Deployment Plan

 
TASK 3 INFRASTRUCTURE DEPLOYMENT
 
The goal of this task is to install EVSE to support vehicle deployment.
Discussions will include local planning agencies and utilities to collaborate on
the deployment.
 
The Recipient shall:
 

 
•
Create and submit site plans which shall include, but are not limited to:

 

 
•
A site survey for each identified installation to determine the installation
design, permitting needs and to facilitate generation of construction
estimates/quotes.

 

 
•
An assessment of site documentation which will identify which permits must be
obtained.  Permit costs are not part of the Energy Commission share.

 

 
•
Define the number of sites, type, location, data collection requirements, and
any agreements made with the Site Owner.  Any Site Owner agreement information
should include but is not limited to the following:

 

 
•
Site owner responsibility,

 

 
•
Site preparation,

 

 
•
Access to site,

 
 
Page 12 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 

 
•
Insurance and indemnity information,

 

 
•
Contingency if damages occur and equipment installation and removal if ever
necessary.

 

 
•
Develop and submit a complete list of required permits for construction and
operation including relevant permitting agencies or individuals. These permits
include, but are not limited to:

 

 
•
Local planning/building permit per National Electric Code (NEC)

 

 
•
Utility assessment, if required

 

 
•
Schedule commencement of installation activities once permitting has been
completed with contractors and site owners.

 

 
•
Facilitate communication between contractor, site owner, and equipment supplier.

 

 
•
Schedule delivery of charging station to the installation site.

 

 
•
Monitor progress to ensure quality and accountability of the subcontractors.

 

 
•
Provide technical support to contractor on an as needed basis.

 

 
•
Provide provisioning service to finalize station setup after physical install.

 

 
•
Evidence of station completion such as sign off from the site owner will be
included in the Monthly Progress Report (Task 1.4).

 

 
•
Create and submit a reporting template to capture agreement, permitting,
completion, and supply equipment details. This reporting template shall include
status of building permits as well as other required permits.

 
[A CPR WILL BE HELD DURING THIS TASK.  See Task 1.2 for details.]
[Before work done by a subcontractor begins their subcontract must be
executed.  See Task 1.8 for details]
 
Products:
 

 
•
Site Plans

 

 
•
Permit List

 

 
•
Reporting Template

 
TASK 4 VEHICLE AND EVSE DATA COLLECTION
 
The goal of this task is to gather data from vehicles and chargers deployed in
Task 2 and from the owners and operators of the associated plug-in electric
vehicles to develop models for infrastructure deployment.
 
The Recipient Shall:
 

 
•
Prepare and submit draft and final data acquisition methodology to the
Energy Commission for approval

 
 
Page 13 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A


 

 
•
Collect EVSE charger data and information on network operations

 

 
•
Include a presentation of the data collected  in the Monthly Progress  Reports
from Task 1.4.

 

 
•
Collect vehicle data for up to 15,000 mi!es of vehicle operation for each
acquisition method

 
[Before work done by a subcontractor begins their subcontract must be
executed.  See Task 1.8 for details]


Products:
 

 
•
Draft Data Acquisition Methodology

 

 
•
Final Data Acquisition Methodology

 
TASK 5 SMART CHARGING DEMONSTRATION
 
The goal of this task is to conduct  a smart charging demonstration with San
Diego Gas & Electric.
 
The Recipient shall:
 

 
•
Coordinate with San Diego Gas & Electric, and the Energy Commission to develop a
smart charging demonstration for EVs operating in County  of San Diego

 

 
•
Prepare and submit draft and final Smart charging demonstration work plan

 

 
•
Prepare and submit a report on the Smart Charging Demonstration

 
[Before work done by a subcontractor begins their subcontract must be executed.
See Task 1.8 for details)
 
Products:
 

 
•
Draft Smart charging demonstration work plan

 

 
•
Final Smart charging demonstration work plan

 

 
•
Report  on Smart Charging Demonstration

 
TASK 6  DATA COLLECTION and ANALYSIS
 
The goal of this task is to collect data on the user experience and
vehicle  charging throughout the term of the project, analyze that data for
project operation and include that analysis in the Final Report.
 
The Recipient Shall:
 

 
•
Collect data on:

 

 
•
The impacts of factors which have a potential to influence vehicle design and
uses including, but not limited to:

 

 
o
Vehicle  use patterns

 


Page 14 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A


 

 
o
Charging frequency and profiles

 

 
o
Electric fuel use

 

 
o
Climate variations

 

 
o
Availability of vehicle chargers

 

 
o
Operating costs

 

 
o
Time of use rates

 

 
•
Smart Charging and Smart Grids:

 

 
o
The effect of a mature electric vehicle market on electrical grids, with and
without smart charging

 

 
o
The benefits of smart charging on grid reliability

 

 
o
The ability of smart charging to inform utilities, the California Public
Utilities Commission, and other regulators and decision makers on electric
vehicle related rate schedules

 

 
o
The impact of various smart charging scenarios on customer satisfaction and
perception of electric vehicles

 

 
o
The impact of smart charging incentive programs

 

 
•
The management of charging and demand response to shift demand for charging out
of peak periods, including the most compelling incentives

 

 
•
Describe how the project supports new technology advancement for vehicles,
vessels, engines, and other equipment, and promote the deployment of such
technologies in the marketplace. Describe any actual results, in terms of
gasoline or diesel fuel displaced, or other appropriate metric. To the extent
possible describe how the project provided a measurable transition from the
nearly exclusive use of petroleum fuels to a diverse portfolio of viable
alternative fuels that meets California's petroleum reduction and alternative
fuel use goals.

 

 
•
Describe how the project incorporated and achieved the sustainability goals. Use
a mix of quantitative and qualitative information, as appropriate to the
constraints of the project. Provide a quantified estimate of the project's
carbon intensity values for life-cycle scale greenhouse gas emissions.

 

 
•
Describe how the project provided economic benefits to California by promoting
California-based technology firms, new job creation, new business development,
economic benefit to low income communities, avoidance of disproportionate
impacts to disadvantaged communities, and increased state revenue. Identify the
jobs and economic development from this project.

 

 
•
Describe how the project demonstrated the cost-effectiveness of the proposed
technology in achieving greenhouse gas emissions reduction.

 

 
•
Provide copies of summary reports for Department of Energy including Vehicle
Usage evaluations by the Ohio State University Center for Automotive

 
Page 15 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Research and Infrastructure Effectiveness evaluations by University of
California at Davis Institute of Transportation Studies
 

 
•
Describe lessons learned which should including, but is not limited to:

 

 
o
Most effective locations to install chargers

 

 
o
Optimum use of fast-charge stations

 

 
o
Economic and vehicle range tradeoffs between availability of charge
infrastructure and onboard battery capacity

 

 
o
Support programs needed (such as first responder training)

 

 
o
Changes in vehicle operator behavior

 
Products:                     None.   Data from this task will be included in
the Final Report
 
 
Page 16 of 16
Scope of Work
 
 

--------------------------------------------------------------------------------

 
Exhibit A

